DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Claim Rejections – Nonstatutory Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of Chen (U.S. Patent No. 11,131,786). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 3 of Chen is directed to a device for detecting objects behind an opaque surface, comprising: a housing configured to hold a plurality of components of the device; one or more sensors, coupled to the housing, configured to collect sensor data of an object behind the opaque surface, wherein the one or more sensors include one or more capacitive sensors configured to measure a change in capacitance caused by the presence of an object behind the opaque surface, wherein the one or more capacitive sensors are made of conductive rubber, and wherein the conductive rubber incorporates filler material in sponge silicone configured to reduce electromagnetic interference between an at least one metal sensor and the one or more capacitive sensors; a controller, residing inside the housing, configured to process the sensor data collected by the one or more sensors; an at least one printed circuit board, residing inside the housing, configured to hold the controller and the plurality of components of the device; and a display configured to convey information about a detected object to a user; wherein the one or more capacitive sensors reside outside of the housing.
Claim 3 of Chen describes the features of the device of claim 1 of the present application including: a housing, one or more capacitive sensors coupled to and residing outside of the housing, a controller, at least one printed circuit board, and a display.  Therefore, claim 3 of Chen teaches claim 1 of the present application.

5.	Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of Chen (U.S. Patent No. 11,131,786). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 11 of Chen is directed to a method for detecting objects behind an opaque surface by a device, comprising: providing a housing configured to hold a plurality of components of the device, wherein the device includes at least one printed circuit board, residing inside the housing, configured to hold a controller and the plurality of components of the device; collecting, by one or more sensors coupled to the housing, sensor data of an object behind the opaque surface, wherein the one or more sensors include one or more capacitive sensors configured to measure a change in capacitance caused by the presence of an object behind the opaque surface, wherein the one or more capacitive sensors are made of conductive rubber, and wherein the conductive rubber incorporates filler material in sponge silicone configured to reduce electromagnetic interference between an at least one metal sensor and the one or more capacitive sensors; processing, by the controller residing inside the housing, sensor data collected by the one or more sensors; and conveying information about the object behind the opaque surface to a user on a display; wherein the one or more capacitive sensors reside outside of the housing.
Claim 11 of Chen describes the features of the method of claim 11 of the present application including: a housing, one or more capacitive sensors coupled to and residing outside of the housing, a controller, at least one printed circuit board, and a display.  Therefore, claim 11 of Chen teaches claim 11 of the present application.

6.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Chen (U.S. Patent No. 11,131,786) in view of Dorrough (US Patent Application Publication 2011/0215817).  

Claim 1 of Chen is directed to a device for detecting objects behind an opaque surface, comprising: a housing configured to hold a plurality of components of the device; one or more sensors, coupled to the housing, configured to collect sensor data of an object behind the opaque surface, wherein the one or more sensors include one or more capacitive sensors configured to measure a change in capacitance caused by the presence of an object behind the opaque surface, wherein the one or more capacitive sensors are made of conductive rubber, and wherein the conductive rubber incorporates filler material in sponge silicone configured to reduce electromagnetic interference between an at least one metal sensor and the one or more capacitive sensors; a controller, residing inside the housing, configured to process the sensor data collected by the one or more sensors; an at least one printed circuit board, residing inside the housing, configured to hold the controller and the plurality of components of the device; and a display configured to convey information about a detected object to a user; wherein the one or more capacitive sensors reside outside of the housing.
However, Chen is silent on the one or more capacitive sensors being attached to an exterior surface of the housing.  In contrast, Dorrough teaches an obscured feature detector comprising capacitive sensors 32 that are attached to an exterior underside surface of a housing 12 (Fig. 6; ¶108).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chen such that the one or more capacitive sensors are attached to an exterior surface of the housing.  One of ordinary skill would make such a modification for the purpose of situating a sensor in a location in which it’s capacitance can vary based on the proximity between it and a feature obscured by a surface (Dorrough; ¶106).

7.	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of Chen (U.S. Patent No. 11,131,786) in view of Dorrough (US Patent Application Publication 2011/0215817).  

Claim 6 of Chen is directed to the device of claim 1, further comprising: an at least one metal sensor, residing inside the housing, configured to detect a metal object behind the opaque surface; wherein the at least one metal sensor is positioned above the one or more capacitive sensors.  Therefore, claim 6 of Chen in view of Dorrough teaches claim 8 of the present application.

8.	Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of Chen (U.S. Patent No. 11,131,786) in view of Dorrough (US Patent Application Publication 2011/0215817).  

Claim 7 of Chen is directed to the device of claim 1, wherein the one or more sensors includes an alternating current (AC) sensor configured to detect an electric field behind the opaque surface; wherein the AC sensor is made of conductive rubber that includes filler material in either sponge or solid silicone.  Therefore, claim 7 of Chen in view of Dorrough teaches claim 9 of the present application.

9.	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of Chen (U.S. Patent No. 11,131,786) in view of Dorrough (US Patent Application Publication 2011/0215817).  

Claim 8 of Chen is directed to the device of claim 1, wherein the controller is configured to: process sensor data collected by sensors of the device; determine information about the detected object behind the opaque surface based on the sensor data collected; and provide the information about the detected object to a user via the display.  Therefore, claim 8 of Chen in view of Dorrough teaches claim 10 of the present application.

10.	Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of Chen (U.S. Patent No. 11,131,786) in view of Dorrough (US Patent Application Publication 2011/0215817).  

Claim 9 of Chen is directed to a method for detecting objects behind an opaque surface by a device, comprising: providing a housing configured to hold a plurality of components of the device, wherein the device includes at least one printed circuit board, residing inside the housing, configured to hold a controller and the plurality of components of the device; collecting, by one or more sensors coupled to the housing, sensor data of an object behind the opaque surface, wherein the one or more sensors include one or more capacitive sensors configured to measure a change in capacitance caused by the presence of an object behind the opaque surface, wherein the one or more capacitive sensors are made of conductive rubber, and wherein the conductive rubber incorporates filler material in sponge silicone configured to reduce electromagnetic interference between an at least one metal sensor and the one or more capacitive sensors; processing, by the controller residing inside the housing, sensor data collected by the one or more sensors; and conveying information about the object behind the opaque surface to a user on a display.
However, Chen is silent on the one or more capacitive sensors being attached to an exterior surface of the housing.  In contrast, Dorrough teaches an obscured feature detector comprising capacitive sensors 32 that are attached to an exterior underside surface of a housing 12 (Fig. 6; ¶108).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chen such that the one or more capacitive sensors are attached to an exterior surface of the housing.  One of ordinary skill would make such a modification for the purpose of situating a sensor in a location in which it’s capacitance can vary based on the proximity between it and a feature obscured by a surface (Dorrough; ¶106).

11.	Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Chen (U.S. Patent No. 11,131,786) in view of Dorrough (US Patent Application Publication 2011/0215817).  

Claim 14 of Chen is directed to the method of claim 9, further comprising: detecting, by an at least one metal sensor, residing inside the housing, a metal object behind the opaque surface; wherein the at least one metal sensor is positioned above the one or more capacitive sensors.  Therefore, claim 14 of Chen in view of Dorrough teaches claim 18 of the present application.

12.	Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of Chen (U.S. Patent No. 11,131,786) in view of Dorrough (US Patent Application Publication 2011/0215817).  

Claim 15 of Chen is directed to the method of claim 9, wherein the one or more sensors includes an alternating current (AC) sensor configured to detect an electric field behind the opaque surface; wherein the AC sensor is made of conductive rubber that includes filler material in either sponge or solid silicone.  Therefore, claim 15 of Chen in view of Dorrough teaches claim 19 of the present application.

13.	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of Chen (U.S. Patent No. 11,131,786) in view of Dorrough (US Patent Application Publication 2011/0215817).  

Claim 16 of Chen is directed to the method of claim 9, wherein the controller is configured to: process sensor data collected by sensors of the device; determine information about the detected object behind the opaque surface based on the sensor data collected; and provide the information about the detected object to a user via the display.  Therefore, claim 16 of Chen in view of Dorrough teaches claim 20 of the present application.


Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


15.	Claims 1, 10-11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Philipp (US 6,188,228).

	Per claim 1, Philipp teaches a device (Abstract) for detecting objects behind an opaque surface, comprising:
a housing (Fig. 1; handle 26; col. 2, line 66 – col. 3, line 10) configured to hold a plurality of components of the device;
one or more sensors (Fig. 1; head 24; col. 2, lines 3-8 and 63-65), coupled to the housing, configured to collect sensor data of an object behind the opaque surface, wherein the one or more sensors include one or more capacitive sensors attached to an exterior surface of the housing;
a controller (Fig. 3; capacitive sensing circuitry 12; col. 3, lines 5-8), residing inside the housing, configured to process the sensor data collected by the one or more sensors;
an at least one printed circuit board (col. 3, lines 1-8 and col. 4, lines 52-59), residing inside the housing, configured to hold the controller and the plurality of components of the device; and
a display (Fig. 1; display 50; col. 4, lines 16-30) configured to convey information about a detected object to a user (The head 24 is attached to an exterior surface of the handle 26 and serves as a capacitive sensing portion (Abstract).  Capacitive sensing circuitry 12, which includes a microcontroller 46 and is electrically coupled to the head 24, may be provided on a circuit board that is disposed in an interior cavity of the handle 26, along with a portable energy supply 32 (col. 3, lines 1-8 and col. 4, lines 52-59).  A display 50 is configured to convey information about a hidden object to a user (col. 4, lines 16-30)).

Per claim 10, Philipp teaches a device of claim 1, wherein the controller is configured to: process sensor data collected by sensors of the device; determine information about the detected object behind the opaque surface based on the sensor data collected; and provide the information about the detected object to a user via the display (Capacitive sensing circuitry 12 is configured to sense the proximity of a hidden object relative to the head 24.  A display 50 is configured to convey proximity information regarding the hidden object to a user (col. 4, lines 16-30)).

Per claim 11, Philipp teaches a method (Abstract) for detecting objects behind an opaque surface by a device, comprising:
providing a housing (Fig. 1; handle 26; col. 2, line 66 – col. 3, line 10) configured to hold a plurality of components of the device, wherein the device includes at least one printed circuit board (col. 3, lines 1-8 and col. 4, lines 52-59), residing inside the housing, configured to hold a controller and the plurality of components of the device;
collecting, by one or more sensors (Fig. 1; head 24; col. 2, lines 3-8 and 63-65) coupled to the housing, sensor data of an object behind the opaque surface, wherein the one or more sensors include one or more capacitive sensors attached to an exterior surface of the housing;
processing, by the controller (Fig. 3; capacitive sensing circuitry 12; col. 3, lines 5-8) residing inside the housing, sensor data collected by the one or more sensors; and
conveying information (Fig. 1; display 50; col. 4, lines 16-30) about the object behind the opaque surface to a user on a display (The head 24 is attached to an exterior surface of the handle 26 and serves as a capacitive sensing portion (Abstract).  Capacitive sensing circuitry 12, which includes a microcontroller 46 and is electrically coupled to the head 24, may be provided on a circuit board that is disposed in an interior cavity of the handle 26, along with a portable energy supply 32 (col. 3, lines 1-8 and col. 4, lines 52-59).  A display 50 is configured to convey information about a hidden object to a user (col. 4, lines 16-30)).

 	Per claim 20, Philipp teaches the method of claim 11, further comprising: processing, by the controller, sensor data collected by sensors of the device; determining, by the controller, information about the detected object behind the opaque surface based on the sensor data collected; and providing, via the display, information about the detected object to a user (Capacitive sensing circuitry 12 is configured to sense the proximity of a hidden object relative to the head 24.  A display 50 is configured to convey proximity information regarding the hidden object to a user (col. 4, lines 16-30)).


Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


17.	Claims 1-4, 7-8, 10-14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being obvious in view of Nguyen et al. (hereinafter “Nguyen”) – US 2010/0225299 and Dorrough – US 2011/0215817.  

Per claim 1, Nguyen teaches a device (Fig. 1; wall scanner 5; ¶28) for detecting objects behind an opaque surface, comprising:
a housing (Fig. 5; housing assemblies 100, 105, 110; ¶31) configured to hold a plurality of components of the device;
one or more sensors, coupled to the housing, configured to collect sensor data of an object behind the opaque surface (The wall scanner 5 includes a plurality of sensors such as capacitive plate sensors 440 for sensing the presence of a stud behind a surface, a D-coil sensor 130 for identifying the presence of metal behind the surface, and a non-contact voltage sensor for detecting the presence of live wires carrying AC currents (Abstract; Figs. 5 and 12; ¶31 and 41-44));
a controller (Fig. 12; wall scanner controller 420; ¶38), residing inside the housing, configured to process the sensor data collected by the one or more sensors;
an at least one printed circuit board (Fig. 6; PCB 120; ¶38), residing inside the housing, configured to hold the controller and the plurality of components of the device; and
a display (Fig. 1; display 60; ¶39) configured to convey information about a detected object to a user (The display 60 is configured to display an indication of a sensed characteristic of an object hidden behind a surface (¶39)).

However, Nguyen is silent on the one or more capacitive sensors being attached to an exterior surface of the housing.  In contrast, Dorrough teaches an obscured feature detector comprising capacitive sensors 32 that are attached to an exterior underside surface of a housing 12 (Fig. 6; ¶108).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Nguyen such that the one or more capacitive sensors are attached to an exterior surface of the housing.  One of ordinary skill would make such a modification for the purpose of situating a sensor in a location in which it’s capacitance can vary based on the proximity between it and a feature obscured by a surface (Dorrough; ¶106).

Per claim 2, Nguyen in view of Dorrough teaches the device of claim 1, wherein the one or more capacitive sensors configured to measure a change in capacitance caused by the presence of the object behind the opaque surface, and wherein the one or more capacitive sensors are made of a conductive ink or a conductive tape. (Nguyen teaches the plate sensors 440 as being capacitive sensors (Abstract and ¶41) but is silent on the capacitive sensors being made of conductive ink or a conductive tape.  In contrast, Dorrough describes the capacitive sensors 32 as being composed from a conductive ink (¶107).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the capacitive sensors of Nguyen in view of Dorrough such that they are made of a conductive ink.  One of ordinary skill would make such a modification for the purpose of forming plate-like capacitive sensors (Dorrough; ¶107)).

Per claim 3, Nguyen in view of Dorrough teaches the device of claim 2, wherein the one or more capacitive sensors are configured to increase signal dynamic range of the sensor data by increasing areas of the one or more capacitive sensors (In Nguyen in view of Dorrough, as the area of overlap between the plate sensors 440 and a hidden stud increases, the signal strength would increase).

Per claim 4, Nguyen in view of Dorrough teaches the device of claim 2, wherein the one or more capacitive sensors are configured to increase signal dynamic range of the sensor data by reducing a distance between the one or more capacitive sensors and the object behind the opaque surface (In Nguyen in view of Dorrough, as the distance between the plate sensors 440 and a hidden stud decreases, the signal strength would increase).

Per claim 7, Nguyen in view of Dorrough teaches the device of claim 1, further comprising: a protective layer configured to protect and hold the one or more capacitive sensors in place on the exterior surface of the housing, wherein the protective layer comprises a pressure sensitive plastic overlay. (Dorrough describes a plastic material that is configured to protect the capacitive sensors 32 (¶108 and 200).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the capacitive sensors of Nguyen in view of Dorrough such that they are held in a plastic overlay.  One of ordinary skill would make such a modification for the purpose of providing protection to the capacitive sensors (Dorrough; ¶108 and 200)).

Per claim 8, Nguyen in view of Dorrough teaches the device of claim 1, further comprising: an at least one metal sensor (Nguyen; Fig. 12; D-coil sensor 130; Abstract and ¶43), residing inside the housing, configured to detect a metal object behind the opaque surface, wherein the at least one metal sensor is positioned above the one or more capacitive sensors, or the at least one metal sensor is positioned on a side of the one or more capacitive sensors (The D-coil sensor 130 is positioned on a side of the capacitive plate sensors 440 (Nguyen; Figs. 6 and 12)).

Per claim 10, Nguyen in view of Dorrough teaches the device of claim 1, wherein the controller is configured to: process sensor data collected by sensors of the device; determine information about the detected object behind the opaque surf ace based on the sensor data collected; and provide the information about the detected object to a user via the display (The controller 420 is configured to receive signals from the sensors, process the received signals, and transmit the processed signals to the display 60 which displays an indication of a sensed characteristic of an object hidden behind a surface (Nguyen; ¶39)).

Per claim 11, Nguyen teaches a method for detecting objects behind an opaque surface by a device (Fig. 1; wall scanner 5; ¶28), comprising:
providing a housing (Fig. 5; housing assemblies 100, 105, 110; ¶31) configured to hold a plurality of components of the device, wherein the device includes at least one printed circuit board (Fig. 6; PCB 120; ¶38), residing inside the housing, configured to hold a controller (Fig. 12; wall scanner controller 420; ¶38) and the plurality of components of the device (¶38);
collecting, by one or more sensors coupled to the housing, sensor data of an object behind the opaque surface (The wall scanner 5 includes a plurality of sensors such as capacitive plate sensors 440 for sensing the presence of a stud behind a surface, a D-coil sensor 130 for identifying the presence of metal behind the surface, and a non-contact voltage sensor for detecting the presence of live wires carrying AC currents (Abstract; Figs. 5 and 12; ¶31 and 41-44));
processing, by the controller residing inside the housing, sensor data collected by the one or more sensors; and conveying information about the object behind the opaque surface to a user on a display (A display 60 is configured to display an indication of a sensed characteristic of an object hidden behind a surface based on processed signals it receives from the controller 120 (Fig. 1; ¶39)).

However, Nguyen is silent on the one or more capacitive sensors being attached to an exterior surface of the housing.  In contrast, Dorrough teaches an obscured feature detector comprising capacitive sensors 32 that are attached to an exterior underside surface of a housing 12 (Fig. 6; ¶108).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Nguyen such that the one or more capacitive sensors are attached to an exterior surface of the housing.  One of ordinary skill would make such a modification for the purpose of situating a sensor in a location in which it’s capacitance can vary based on the proximity between it and a feature obscured by a surface (Dorrough; ¶106).

Per claim 12, Nguyen in view of Dorrough teaches the method of claim 11, wherein the one or more capacitive sensors configured to measure a change in capacitance caused by the presence of the object behind the opaque surface, and wherein the one or more capacitive sensors are made of a conductive ink or a conductive tape (Nguyen teaches the plate sensors 440 as being capacitive sensors (Abstract and ¶41) but is silent on the capacitive sensors being made of conductive ink or a conductive tape.  In contrast, Dorrough describes the capacitive sensors 32 as being composed from a conductive ink (¶107).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the capacitive sensors of Nguyen in view of Dorrough such that they are made of a conductive ink.  One of ordinary skill would make such a modification for the purpose of forming plate-like capacitive sensors (Dorrough; ¶107)).

Per claim 13, Nguyen in view of Dorrough teaches the method of claim 12, wherein the one or more capacitive sensors are configured to increase signal dynamic range of the sensor data by increasing areas of the one or more capacitive sensors (In Nguyen in view of Dorrough, as the area of overlap between the plate sensors 440 and a hidden stud increases, the signal strength would increase).

Per claim 14, Nguyen in view of Dorrough teaches the method of claim 12, wherein the one or more capacitive sensors are configured to increase signal dynamic range of the sensor data by reducing a distance between the one or more capacitive sensors and the object behind the opaque surface (In Nguyen in view of Dorrough, as the distance between the plate sensors 440 and a hidden stud decreases, the signal strength would increase).

Per claim 17, Nguyen in view of Dorrough teaches the method of claim 11, further comprising: protecting and holding, by a protective layer, the one or more capacitive sensors in place on the exterior surface of the housing, wherein the protective layer comprises a pressure sensitive plastic overlay (Dorrough describes a plastic material that is configured to protect the capacitive sensors 32 (¶108 and 200).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the capacitive sensors of Nguyen in view of Dorrough such that they are held in a plastic overlay.  One of ordinary skill would make such a modification for the purpose of providing protection to the capacitive sensors (Dorrough; ¶108 and 200)).

Per claim 18, Nguyen in view of Dorrough teaches the method of claim 11, further comprising: detecting, by an at least one metal sensor (Nguyen; Fig. 12; D-coil sensor 130; Abstract and ¶43) residing inside the housing, a metal object behind the opaque surface, wherein the at least one metal sensor is positioned above the one or more capacitive sensors, or the at least one metal sensor is positioned on a side of the one or more capacitive sensors (The D-coil sensor 130 is positioned on a side of the capacitive plate sensors 440 (Nguyen; Figs. 6 and 12)).

Per claim 20, Nguyen in view of Dorrough teaches the method of claim 11, further comprising: processing, by the controller, sensor data collected by sensors of the device; determining, by the controller, information about the detected object behind the opaque surface based on the sensor data collected; and providing, via the display, information about the detected object to a user (The controller 420 is configured to receive signals from the sensors, process the received signals, and transmit the processed signals to the display 60 which displays an indication of a sensed characteristic of an object hidden behind a surface (Nguyen; ¶39)).


18.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being obvious in view of Nguyen and Dorrough, in further view of Di Stefano et al. (hereinafter “Di Stefano”) – US 2017/0074920.

Per claim 9, Nguyen in view of Dorrough teaches the device of claim 1, wherein the one or more sensors includes an alternating current (AC) sensor (Nguyen; non-contact voltage sensor; Abstract and ¶44) configured to detect an electric field behind the opaque surface.  However, Nguyen in view of Dorrough does not explicitly teach the device wherein the AC sensor is made of conductive rubber that includes filler material in either sponge or solid silicone.
In contrast, Di Stefano teaches a device to detect AC voltage comprising an electric field sensor 401 having first and second electrodes made of conductive rubber (¶49).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the AC sensor of Nguyen in view of Dorrough such that it is made of conductive rubber.  One of ordinary skill would make such a modification to increase the durability of the AC sensor (Di Stefano; ¶49).

Per claim 19, Nguyen in view of Dorrough teaches the method of claim 11, wherein the one or more sensors includes an alternating current (AC) sensor (Nguyen; non-contact voltage sensor; Abstract and ¶44) configured to detect an electric field behind the opaque surface.  However, Nguyen in view of Dorrough does not explicitly teach the device wherein the AC sensor is made of conductive rubber that includes filler material in either sponge or solid silicone.
In contrast, Di Stefano teaches a device to detect AC voltage comprising an electric field sensor 401 having first and second electrodes made of conductive rubber (¶49).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the AC sensor of Nguyen in view of Dorrough such that it is made of conductive rubber.  One of ordinary skill would make such a modification to increase the durability of the AC sensor (Di Stefano; ¶49).

Claim Objections
19.	Claims 5-6 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 5, the prior art of record is silent on the device of claim 2, wherein the one or more capacitive sensors are made of a graphite conductive ink or a silver conductive ink; the graphite conductive ink is formed with graphite, gum Arabic, glycerin, and oil of cloves or Listerine; the silver conductive ink is formed with silver, acetone, propane, dimethyl carbonate, isobutene, n-butyl acetate, heptan-2-one a, and non-asbestos fiber; and the graphite conductive ink or silver conductive ink is configured to reduce electromagnetic interference between an at least one metal sensor and the one or more capacitive sensors.
Per claim 6, the prior art of record is silent on the device of claim 2, wherein the one or more capacitive sensors are made of a pressure sensitive isotopically conductive tape; and the pressure sensitive isotopically conductive tape is configured to reduce electromagnetic interference between an at least one metal sensor and the one or more capacitive sensors.
Per claim 15, the prior art of record is silent on the method of claim 12, wherein the one or more capacitive sensors are made of a graphite conductive ink or a silver conductive ink; the graphite conductive ink is formed with graphite, gum Arabic, glycerin, and oil of cloves or Listerine; the silver conductive ink is formed with silver, acetone, propane, dimethyl carbonate, isobutene, n-butyl acetate, heptan-2-one a, and non-asbestos fiber; and the graphite conductive ink or silver conductive ink is configured to reduce electromagnetic interference between an at least one metal sensor and the one or more capacitive sensors.
Per claim 16, the prior art of record is silent on the method of claim 12, wherein the one or more capacitive sensors are made of a pressure sensitive isotopically conductive tape; and the pressure sensitive isotopically conductive tape is configured to reduce electromagnetic interference between an at least one metal sensor and the one or more capacitive sensors.

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852